Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/853,406 filed 4/20/20. Claims 1-9 and 11-19 are pending with claim 1 in independent form.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Renumber claims 11-19 as claims 10-18 respectively.

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A computer telephony integrated (CTI) mobile transactional and communications 5device comprising: a first physical layer of electronic components adapted to fit in a first rectangular housing having a length, a width, and an internal volume defined by a uniform thickness, the components adapted in aggregate to function as a mobile CTI communications device capable of accessing a wireless mobile network;  10a second physical layer of electronic components adapted to fit in a second rectangular housing having a same or similar length and width as the first rectangular housing, the second housing having less internal volume defined by a uniform thickness, the components adapted in aggregate to function as a mobile smart card capable of accessing a financial network to perform transactions and manage accounts, the first and 15second housings adapted to be coupled; a plurality of contact pads distributed in like number and geometric pattern to interfacing sides of the first and second housings, the contact pads magnetized to attract opposing contact pads to couple the first and second housings together along the interfacing sides. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches a mobile phone and a smart card attached together (see Halpern US 2004/0077372 A1 and Jacobson US 2003/0004876 A1). These are different from applicant’s claimed invention in that the prior art of Halpern and Jacobson fail to teach the components adapted in aggregate to function as a mobile smart card capable of accessing a financial network to perform transactions and manage accounts, the first and 15second housings adapted to be coupled; a plurality of contact pads distributed in like number and geometric pattern to interfacing sides of the first and second housings, the contact pads magnetized to attract opposing contact pads to couple the first and second housings together along the interfacing sides, in combination with the other limitations of the claims. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH